Per Curiam.
The people move to affirm defendant’s conviction, on plea of guilty, of unlawfully taking possession and driving away of a motor vehicle contrary to MCLA § 750.413 (Stat Ann 1954 Rev § 28.645). GCR 1963, 817.5 (3).
*284On appeal, defendant argues that the court failed to examine defendant sufficiently in order to establish the crime and defendant’s participation therein. See People v. Barrows (1959), 358 Mich 267, 272; People v. Perine (1967), 7 Mich App 292. Specifically, defendant argues that the examination failed to disclose that he actually drove the vehicle away.
Our review of the record satisfies us that the court’s interrogation of defendant was adequate.
Motion to affirm is granted.